ROBERTS, J.
Epitomized Opinion
First Publication of this Opinion
This was an action for alimony commenced by Clara Crum against Charles Crum. At the original hearing the wife was granted permanent alimony. A reconciliation then took place which lasted for one month. The wife then broug-ht action against the husband for divorce, alleging habitual drunkenness, wilful absence, extreme cruelty and gross neglect of duty. The husband- filed an answer and cross-*91petition alleging- that his wife was guilty of wilful absence, gross neglect of duty, and adultery.
Attorneys — Morgan & Maiden, for plaintiff in error; J. B. Morgan, for defendant in error.
Shortly previous to the commencement of the divorce action a motion was filed by the wife in the original alimony case, by which she sought to compel the payment of the alimony awarded her by the court. The court found that as the parties had resumed their marital relations she was not entitled to the allowance of alimony. Upon the final hearing the court granted the divorce to the husband for wilful absence of the wife and gave her $100 as permanent alimony. The evidence also disclosed that considerable property had been accumulated during the marital relation, out of which the wife received $900, and that the wife left, taking with her about $500 worth of household goods. Error was prosecuted by the wife. In sustaining the judgment of the lower court, the Court of Appeals held:
1. The decision of the lower court was not manifestly against the weight of evidence.